OFFICE OF THE     A-ITORNEY GENERAL OF TEXAS
                           AUSTIN




Haoorable Ben F. Thorpe
county httorney
sourry county
Snyder, Texar

Dear Sirt




                                           on the above matter
has bsen oareiul                           te from said request
a8 followsir
                                               statement   of

                                    uly eleoted Public
                                     of scurry county,
                                ch &ded Decemiber 31,

                          Holmes wae elected Pub110 Weigher
                           1 of  Sourry  County, Texas, f Or
                         &January.l,     1943, whlah term
                     ember 31, 1944, and has duly qualified
                     aking oath and slaking bond as rrqulred

           vhs   pt30ple   0r m3of.tiot  Ho. 1, of Sourrr
      County hate never abolished       the 0iSic6 of Bblic
      %eigher in the manner provided by Art. 5686,
      Vernon’e’Ann.    St.
                                                                 -.   .,
                                                                      2    754



Honorable       Ben F. lM?pe       pago   2




               “Snyder   ie the only towa In Prroinot   No. 1,
 “-yoi       Scurry Coaoty and it doss not handle e eufiiclent
     quentity of any o? the oomoditiee   itsmiaed in Art.
     5681, Vernonfs Aaa. St. to authorize Covexmr to
     appoint Pablio 3eighers.
           Tt. L. Terry la manager df a narehouee, looatsd
     in Preainot No. 1, of Sourry, aaid uaxehoaee being
     privately  owmd, where oommodities,  aspeoially  oottoa,
     is rarehoused by the general pabllo and a fee ahargad
     therefor.

           %ti. L. Terry 1% stt6mptiag to qaaliry as a
       Cdtiiied
         l        Publio ‘#sigher* undtlr Art. 5704 Vernon’s
     Arm. St., snd he &as pre%ehted hia bond to the Coa-
     miasionere~ Court of Sourzy ‘County ior lt,a approval,
     not-with~standing   the, faot. that %aid Artiole     prt.vides
     among other things,    that~;-*I%plaosa where    thera %re
     no publio weighera appointed or eleoted,        any persoa who
     rhall weigh cotton,    eta,, for co~ion           shall be
     required before waighlng suoh produoe to enter         a bond* +
     In the case of Precinot IIt+ 1, ot Soarry C&mty there           I
     16 an eleoted and qualliisd      mblio  ui8lghsr. for said
     Pr&liti0t.

           Vor yoti arai&anar    1 oall, atteation to the
     holding ot The Amarillo Court of 31~11 Appeals In
     the oese of Uartin et al., vs Boy, 234 5. ‘X. 698,
     in whloh it held ‘that my person had the right
     to parsue the oooupation of weigher for the pabllo
     and that the bond reqalredd    sash weigher is the
     band provided for in Art. 7834     Can. T%xa% Statatrs
     1920.   (Art. 5704, Revised Cioil Statute8 oi 1925.’
            Vndsr the above holding i.t alearly appears
     that any one might enter into the bualnese enterprise
     oi’weigher   for pablio hire by making e good and
     eaffioient  bond, regardless   of thefaot  that there
     1s a duly eleoted Public Veigher, Ualy quelirled,
     for  the %ame Frealnot,  and it would be the duty Of
     the Coamiaeionere* Uourt of said County to approve
     the bond or suah person ii the aeme were round to be
     surfiaient   under the law.”
 Honorable     3tan P. Thorpe      P’s4   3
  ; =

        This 3epaztzaant hw wrlttan seoaral opZnlon8 relstfra
to tits rleht of .m lr,dirfdusl    to qu3lif7 aa I waf;l.l’,lsr ior
t&e wbllc     under .'irticlc 5704 7. A. C. i’. , ~~or.Ie 8ooh
op&mt      bring O-51 and C-43,      aopii?a of a:::c!i.are hrrrawltlt
n,zalossa.
          It was fald  fn s&Z opinions that angFps?son zg
qualify    as d wsi:.ha: for the TJSlia f2- ilL;c? atder mid
hrtiale 5704,. end uslgh for the fublio ior oozpmeat1z.n
irres;ectloa    as rhatiter or sot thare ad regularly      elaatkd
or appobtsd publlo wi~,b~ts ia t3s &se pcal;lcC.             It
is tw opinion,       thararore, t::nt  the Cocmisslomrs*   Court
of Sourry County 1s authorlzsd        to npyrova &ho bend of
z l L. Terry   a3 publfo =el&)raz’ of rrrsclnat I:o. 1 of rraurry
Cost&y Texas, ander tha fiats ytxtad by pou and aa
aathorh       in raid Qtiols    5794, seld bend bein     other-
u?ea m.fficiant.
          m23tiw   thst   thin   eaticfaatorily   3OlHQW6   your   13-